Case 8:21-cv-01666-PJM Document1 Filed 07/06/21 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT FOR THE DISRICT OF MARYLAND
(SOUTHERN DIVISION)

HUSSEIN M. ALMASHHADANI
42864 Alumni Terrace
Chantilly, VA 20152

Plaintiff,

Vv. ; Civil No.
WASHINGTON METROPOLITAN AREA
TRANSIT AUTHORITY

600 Sth St N.W
Washington, DC 20001

THE CINCINNATI CASUALTY COMPANY
P.O. Box 145496
Cincinnati, OH 45250

THE CINCINNATI INDEMNITY COMPANY
P.O. Box 145496
Cincinnati, OH 45250
and
THE CINCINNATI INSURANCE COMPANY
P.O. Box 145496
Cincinnati, OH 45250

Defendants

COMPLAINT

Comes now the Plaintiff, Hussein M. Almashhadani, by and through his attorneys, James

R. Hoffmann, Jr. and Jezic & Moyse, LLC, and hereby brings his cause of action against

Defendant, Washington Metropolitan Area Transit Authority (“WMATA”), The Cincinnati

Casualty Company, The Cincinnati Indemnity Company, and The Cincinnati Insurance
Case 8:21-cv-01666-PJM Document1 Filed 07/06/21 Page 2 of 12

Company, and in support thereof states as follows:
INTRODUCTION

L. This is an action for monetary damages stemming from a motor vehicle collision
on August 3, 2018. Plaintiff is seeking damages against WMATA for negligence and against
Cincinnati for breach of contract.

JURISDICTION AND VENUE

2 This action is brought pursuant to Pub. L. No. 89-774, § 81, 87 Stat. 1324, 1350
(1966). Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331 as this is an action against
WMATA.

3. Plaintiff further invokes this Court’s supplemental jurisdiction, pursuant to 28
U.S.C. § 1367, over any and all state law claims and as against all parties that are so related to
claims in this action within the original jurisdiction of this court that they form part of the same
case or controversy.

4. Venue in this District is proper under 28 U.S.C. § 1391 (b) and (c) in that all
Defendants reside in the State of Maryland and the events giving rise to the claims against The
Cincinnati Casualty Company, The Cincinnati Indemnity Company, and The Cincinnati

Insurance Company occurred within the boundaries of the Southern Division of the District of

 

Maryland.
FACTS COMMON TO ALL COUNTS
5. Plaintiff is an adult and, at all relevant times hereto, a resident of Riverdale,
Maryland.

6. Defendant Washington Metropolitan Area Transit Authority (WMATA) is an
Case 8:21-cv-01666-PJM Document1 Filed 07/06/21 Page 3 of 12

interstate compact agency operating in the District of Columbia, Maryland, and Virginia.

7. Defendant The Cincinnati Casualty Company is an insurance company
headquartered in Ohio and doing business in Prince George’s County, Maryland.

8. Defendant The Cincinnati Indemnity Company is an insurance company
headquartered in Ohio and doing business in Prince George’s County, Maryland.

D. Defendant The Cincinnati Insurance Company is an insurance company
headquartered in Ohio and doing business in Prince George’s County, Maryland.

10. On or about August 3, 2018, Plaintiff was driving a vehicle southbound in the
center of three lanes in the 1100 Block of Bladensburg Rd., NE, Washington, DC.

11. At or around the same time, a bus (the “Bus”) bearing marking of Defendant
WMATA was traveling alongside Plaintiff's vehicle, in the same direction to his right.

12. Suddenly and without warning, the Bus exited its lane, veering into Plaintiff's
lane and colliding into Plaintiff’s vehicle.

13. The force of the impact propelled Plaintiff's vehicle to the left, where it collided
with another vehicle.

14. Defendant WMATA has denied that any of its vehicles were involved in the
crash.

COUNT I— NEGLIGENCE (WMATA)

IS. Plaintiff incorporates Paragraphs 1 — 14 as if set forth herein.

16. Defendant WMATA was operating the Bus through its agent and/or employee at
the time of the crash.

7s Defendant WMATA was engaged in a proprietary function at the time of the
Case 8:21-cv-01666-PJM Document1 Filed 07/06/21 Page 4 of 12

crash.

18. At all times relevant hereto, WMATA owed a duty to operate its vehicle in a safe
manner, free from negligence and with due regard for the safety of other persons.

19. | WMATA breached that duty by, inter alia, (a) failing to keep a proper lookout;
(b) failing to pay full time and attention to the traffic conditions; (c) failing to keep a proper
distance from other vehicles; (d) failing to yield the right of way; and (e) negligently operating a
vehicle, causing the collision.

20. Asa direct and proximate result of the negligent acts of WMATA and through no
contributory negligence on the part of Plaintiff, Plaintiff suffered, and will continue to suffer,
serious physical injuries to his body as well as great pain and suffering.

21. As a direct and proximate result of the aforesaid injuries, Plaintiff has incurred,
and shall in the future continue to incur, lost wages, property damage, and hospital, medical, and
nursing care expenses. Plaintiff also has suffered, and shall continue to suffer great pain,
suffering, mental anguish and disability, and was otherwise damaged.

22. At all times relevant hereto, Plaintiff acted with due care and without negligence.

WHEREFORE, Plaintiff Hussein M. Almashhadani demands judgment of and from
Defendant Washington Metropolitan Area Transit Authority in an amount to be determined at
trial, but in excess of $30,000.00 in compensatory damages, with interest and costs.

COUNT II — NEGLIGENCE (WMATA)
(Public Law 89-774)

23. Plaintiff incorporates Paragraphs 1 — 14 as if set forth herein.

24. Defendant WMATA was operating the Bus through its agent and/or employee at
Case 8:21-cv-01666-PJM Document1 Filed 07/06/21 Page 5 of 12

the time of the crash.

25. The driver of the Bus was on duty and acting within the scope of the driver’s
agency and/or employment for WMATA at the time of the crash.

26. The driver of the Bus was engaged in a proprietary function at the time of the
crash.

2 At all times relevant hereto, the driver of the Bus owed a duty to operate its
vehicle in a safe manner, free from negligence and with due regard for the safety of other
persons.

28. The driver of the Bus breached that duty by, inter alia, (a) failing to keep a proper
lookout; (b) failing to pay full time and attention to the traffic conditions; (c) failing to keep a
proper distance from other vehicles; (d) failing to yield the right of way; and (e) negligently
operating a vehicle, causing the collision.

29. As a direct and proximate result of the negligent acts of the driver of the Bus and
through no contributory negligence on the part of Plaintiff, Plaintiff suffered, and will continue
to suffer, serious physical injuries to his body as well as great pain and suffering.

30. As a direct and proximate result of the aforesaid injuries, Plaintiff has incurred,
and shall in the future continue to incur, lost wages, property damage, and hospital, medical, and
nursing care expenses. Plaintiff also has suffered, and shall continue to suffer great pain,
suffering, mental anguish and disability, and was otherwise damaged.

aL. At all times relevant hereto, Plaintiff acted with due care and without negligence.

32. Defendant WMATA is responsible for its driver’s negligence as stated herein.

WHEREFORE, Plaintiff Hussein M. Almashhadani demands judgment of and from
Case 8:21-cv-01666-PJM Document1 Filed 07/06/21 Page 6 of 12

Defendant Washington Metropolitan Area Transit Authority in an amount to be determined at
trial, but in excess of $30,000.00 in compensatory damages, with interest and costs.
COUNT III — RESPONDEAT SUPERIOR (WMATA)

33. Plaintiff incorporates Paragraphs 1 — 14 as if set forth herein.

34. At all relevant times, the driver of the Bus that struck Plaintiff's vehicle was
employed by or acting as the agent of Defendant WMATA and was acting within the scope of
his agency or employment by Metro Investigation.

a5; At all relevant times, the driver of the Bus that struck Plaintiff was on duty.

36. At all relevant times, the Bus that struck Plaintiff was titled in the name of
Defendant WMATA.

37. The Bus that struck Plaintiff was provided to the driver of the Bus by Defendant
WMATA.

38. Atall times relevant hereto, the driver of the Bus owed a duty to operate the
vehicle in a safe manner, free from negligence and with due regard for the safety of other
persons.

oe The driver of the Bus breached that duty by, inter alia, (a) failing to keep a proper
lookout; (b) failing to pay full time and attention to the traffic conditions; (c) failing to keep a
proper distance from other vehicles; (d) failing to yield the right of way; and (e) negligently
operating a vehicle, causing the collision.

40. As a direct and proximate result of the negligent acts of the driver of the Bus and
through no contributory negligence on the part of Plaintiff, Plaintiff suffered, and will continue

to suffer, serious physical injuries to his body as well as great pain and suffering.
Case 8:21-cv-01666-PJM Document1 Filed 07/06/21 Page 7 of 12

41. Asa direct and proximate result of the aforesaid injuries, Plaintiff has incurred,
and shall in the future continue to incur, lost wages, property damage, and hospital, medical, and
nursing care expenses. Plaintiff also has suffered, and shall continue to suffer great pain,
suffering, mental anguish and disability, and was otherwise damaged.

42. At all times relevant hereto, Plaintiff acted with due care and without negligence.

43. Defendant WMATA is responsible for its driver’s negligence as stated herein.

WHEREFORE, Plaintiff Hussein M. Almashhadani demands judgment of and from
Defendant Washington Metropolitan Area Transit Authority in in an amount to be determined at
trial, but in excess of $30,000.00 in compensatory damages, with interest and costs.

COUNT IV — BREACH OF CONTRACT (THE CINCINNATI CASUALTY COMPANY)

44. Plaintiff incorporates Paragraphs 1 — 14 as if set forth herein.

45. The Bus that struck Plaintiff was driven and owned by an unknown motorist.

46. Plaintiff does not know which, if any, insurance company provided insurance for
the vehicle driven by the unknown motorist.

47. At the time of the crash, Plaintiff was insured by The Cincinnati Casualty
Company, Policy Number 054010775581 (the “Policy”).

48. The Policy was entered into in Prince George’s County, Maryland.

49. Pursuant to the Policy, Plaintiff is entitled to recover from The Cincinnati
Casualty Company any sum he would be entitled to recover from an uninsured motorist for
causing injuries arising out of the operation, maintenance or use of a motor vehicle.

50. The unknown, and therefore uninsured, motorist owed a duty to operate his

vehicle in a safe manner, free from negligence and with due regard for the safety of other
Case 8:21-cv-01666-PJM Document1 Filed 07/06/21 Page 8 of 12

persons.

51. The uninsured motorist breached that duty by, inter alia, (a) failing to keep a
proper lookout; (b) failing to pay full time and attention to the traffic conditions then and there in
effect; (c) failing to stop; (d) failing to keep a proper distance from other cars; (e) failing to
control his speed to avoid a collision; (f) failing to yield the right of way and (g) negligently
operating his vehicle, causing the collision with Plaintiff.

52. As a direct and proximate result of the negligent acts of the uninsured motorist
and through no contributory negligence on the part of Plaintiff, Plaintiff suffered and will
continue to suffer serious physical injuries to his body, as well as great pain and suffering.

53. As a direct result of the aforesaid injuries, Plaintiff has incurred, and shall in the
future continue to incur, lost wages, property damages, hospital, medical and nursing care
expenses. Plaintiff also has suffered, and shall continue to suffer great pain, suffering, mental
anguish and disability, and was otherwise damaged.

54. At all times relevant hereto, Plaintiff acted with due care and without negligence.

55. The Cincinnati Casualty Company upon demand has failed to pay Plaintiff’s
damages, and therefore has breached the Policy.

WHEREFORE, Plaintiff Hussein M. Almashhadani demands judgment of and from
Defendant The Cincinnati Casualty Company in an amount to be determined at trial, but in an
amount to be determined at trial, but in excess of $30,000.00 in compensatory damages, with
interest and costs.

COUNT V —BREACH OF CONTRACT (THE CINCINNATI INDEMNITY COMPANY)

56. Plaintiff incorporates Paragraphs 1 — 14 as if set forth herein.
Case 8:21-cv-01666-PJM Document1 Filed 07/06/21 Page 9 of 12

57. The Bus that struck Plaintiff was driven and owned by an unknown motorist.

58. Plaintiff does not know which, if any, insurance company provided insurance for
the vehicle driven by the unknown motorist.

59. At the time of the crash, Plaintiff was insured by The Cincinnati Indemnity
Company, Policy Number 054010775581 (the “Policy”).

60. The Policy was entered into in Prince George’s County, Maryland.

61. Pursuant to the Policy, Plaintiff is entitled to recover from The Cincinnati
Indemnity Company any sum he would be entitled to recover from an uninsured motorist for
causing injuries arising out of the operation, maintenance or use of a motor vehicle.

62. The unknown, and therefore uninsured, motorist owed a duty to operate his
vehicle in a safe manner, free from negligence and with due regard for the safety of other
persons.

63. The uninsured motorist breached that duty by, inter alia, (a) failing to keep a
proper lookout; (b) failing to pay full time and attention to the traffic conditions then and there in
effect; (c) failing to stop; (d) failing to keep a proper distance from other cars; (e) failing to
control his speed to avoid a collision; (f) failing to yield the right of way and (g) negligently
operating his vehicle, causing the collision with Plaintiff.

64. As a direct and proximate result of the negligent acts of the uninsured motorist
and through no contributory negligence on the part of Plaintiff, Plaintiff suffered and will
continue to suffer serious physical injuries to his body, as well as great pain and suffering.

65. Asa direct result of the aforesaid injuries, Plaintiff has incurred, and shall in the

future continue to incur, lost wages, property damages, hospital, medical and nursing care
Case 8:21-cv-01666-PJM Document1 Filed 07/06/21 Page 10 of 12

expenses. Plaintiff also has suffered, and shall continue to suffer great pain, suffering, mental
anguish and disability, and was otherwise damaged.

66. At all times relevant hereto, Plaintiff acted with due care and without negligence.

67. The Cincinnati Indemnity Company upon demand has failed to pay Plaintiff's
damages, and therefore has breached the Policy.

WHEREFORE, Plaintiff Hussein M. Almashhadani demands judgment of and from
Defendant The Cincinnati Indemnity Company in an amount to be determined at trial, but in an
amount to be determined at trial, but in excess of $30,000.00 in compensatory damages, with
interest and costs.

COUNT VI— BREACH OF CONTRACT (THE CINCINNATI INSURANCE COMPANY)

68. Plaintiff incorporates Paragraphs 1 — 14 as if set forth herein.

69. The Bus that struck Plaintiff was driven and owned by an unknown motorist.

70. Plaintiff does not know which, if any, insurance company provided insurance for
the vehicle driven by the unknown motorist.

71. At the time of the crash, Plaintiff was insured by The Cincinnati Insurance
Company, Policy Number 054010775581 (the “Policy’”).

72. The Policy was entered into in Prince George’s County, Maryland.

73. Pursuant to the Policy, Plaintiff is entitled to recover from The Cincinnati
Insurance Company any sum he would be entitled to recover from an uninsured motorist for
causing injuries arising out of the operation, maintenance or use of a motor vehicle.

TA. The unknown, and therefore uninsured, motorist owed a duty to operate his

vehicle in a safe manner, free from negligence and with due regard for the safety of other

10
Case 8:21-cv-01666-PJM Document1 Filed 07/06/21 Page 11 of 12

persons.

75. The uninsured motorist breached that duty by, inter alia, (a) failing to keep a
proper lookout; (b) failing to pay full time and attention to the traffic conditions then and there in
effect; (c) failing to stop; (d) failing to keep a proper distance from other cars; (e) failing to
control his speed to avoid a collision; (f) failing to yield the right of way and (g) negligently
operating his vehicle, causing the collision with Plaintiff.

76. As a direct and proximate result of the negligent acts of the uninsured motorist
and through no contributory negligence on the part of Plaintiff, Plaintiff suffered and will
continue to suffer serious physical injuries to his body, as well as great pain and suffering.

77. Asa direct result of the aforesaid injuries, Plaintiff has incurred, and shall in the
future continue to incur, lost wages, property damages, hospital, medical and nursing care
expenses. Plaintiff also has suffered, and shall continue to suffer great pain, suffering, mental
anguish and disability, and was otherwise damaged.

78. At all times relevant hereto, Plaintiff acted with due care and without negligence.

79. The Cincinnati Insurance Company upon demand has failed to pay Plaintiff's
damages, and therefore has breached the Policy.

WHEREFORE, Plaintiff Hussein M. Almashhadani demands judgment of and from
Defendant The Cincinnati Insurance Company in an amount to be determined at trial, but in an
amount to be determined at trial, but in excess of $30,000.00 in compensatory damages, with

interest and costs.

11
Case 8:21-cv-01666-PJM Document1 Filed 07/06/21 Page 12 of 12

Respectfully submitted,

/s/_ James R. Hoffmann, Jr.
James R. Hoffmann, Jr.
Jezic & Moyse, LLC
2730 University Blvd., West, Suite 604
Wheaton, Maryland 20902
Tel. (240)292-7200
Fax (240)292-7225
Email: jhoffmann@jezicfirm.com
Federal Bar No. 13482

12
